Name: Commission Implementing Regulation (EU) 2017/243 of 10 February 2017 amending Implementing Regulation (EU) No 686/2012 as regards the co-rapporteur Member State for the active substance metaldehyde (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  marketing;  Europe;  agricultural policy
 Date Published: nan

 11.2.2017 EN Official Journal of the European Union L 36/53 COMMISSION IMPLEMENTING REGULATION (EU) 2017/243 of 10 February 2017 amending Implementing Regulation (EU) No 686/2012 as regards the co-rapporteur Member State for the active substance metaldehyde (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 19 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 686/2012 (2) allocates the evaluation of each active substance to a rapporteur Member State and a co-rapporteur Member State. In agreement with the Member States concerned, it is considered necessary to change the co-rapporteur Member State for the active substance metaldehyde while respecting the balance as regards the distribution of the responsibilities and the work between Member States. The co-evaluation for the purposes of the renewal procedures for metaldehyde should be allocated to Austria. (2) Implementing Regulation (EU) No 686/2012 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Implementing Regulation (EU) No 686/2012 the entry for the active substance metaldehyde is replaced by the following: Active substance Rapporteur Member State Co-rapporteur Member State Metaldehyde PL AT Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Implementing Regulation (EU) No 686/2012 of 26 July 2012 allocating to Member States, for the purposes of the renewal procedure, the evaluation of the active substances (OJ L 200, 27.7.2012, p. 5).